Citation Nr: 0711912	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for diabetes 
mellitus, Type II, with peripheral neuropathy of the upper 
and lower extremities.

3.  Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for ischemic heart 
disease.

4.  Entitlement to an effective date earlier than August 21, 
2000, for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and B.K.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for PTSD, 
effective from August 21, 2000.  Service connection was also 
granted for diabetes mellitus, Type II, with peripheral 
neuropathy of the upper and lower extremities, and ischemic 
heart disease as secondary to diabetes mellitus, effective 
from May 8, 2001.  The veteran appealed the assigned 
effective dates.  He also appealed a February 2003 rating 
decision that granted a total disability evaluation based on 
individual unemployability, effective from May 8, 2001.  

By a rating action dated in April 2005, the effective dates 
for the grant of service connection diabetes mellitus, Type 
II, with peripheral neuropathy of the upper and lower 
extremities, and ischemic heart disease and a total 
disability evaluation based on individual unemployability 
were revised to August 21, 2000.

In April 2006, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
The veteran submitted additional evidence (medical records 
and a decision from the Social Security Administration) 
directly to the Board at the time of his hearing.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision.  
38 C.F.R. § 20.1304 (2006).

The Board received a letter from the veteran's treating VA 
physician in December 2006.  Noting that the veteran suffered 
from health issues that were life threatening, the physician 
requested that the veteran's appeal be expedited.  The Board 
interprets this letter as a motion to have his appeal 
advanced on the docket, pursuant to 
38 C.F.R. § 20.900(c) (2006).  However, as the matter is 
presently before the Board, there would be no useful purpose 
in considering an advance on docket motion.


FINDINGS OF FACT

1.  On August 21, 2000, the veteran filed a petition to 
reopen his claim for service connection for PTSD.

2.  The initial claim for service connection for the 
residuals of Agent Orange exposure, including diabetes 
mellitus, was received on August 21, 2000.

3.  Service connection for diabetes mellitus, which is the 
underlying cause of the veteran's ischemic heart disease, was 
not established until August 21, 2000.

4.  Service connection for PTSD, diabetes mellitus with 
peripheral neuropathy, hypertension, and ischemic heart 
disease was not established until August 21, 2001, and there 
was no evidence showing unemployability due to service-
connected disability prior to that time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
21, 2000, for the grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.158, 3.400 (2006).

2.  The criteria for an effective date earlier than August 
21, 2000, for the grant of service connection for diabetes 
mellitus with peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2006).

3.  The criteria for an effective date earlier than August 
21, 2000, for the grant of service connection for ischemic 
heart disease have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).

4.  The criteria for an effective earlier than date of August 
21, 2000, for a grant of a total rating based on individual 
unemployability due to a service-connected disability have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

The Board finds that the VCAA notice requirements have been 
satisfied by a May 2004 letter.   The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an earlier effective date, to 
include the criteria for granting service connection.  While 
the veteran was never provided a VCAA letter outlining the 
criteria for establishing an increased rating, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disabilities and assigned a disability 
evaluation and initial effective date, the Secretary had no 
obligation to provide further notice under the statute.  
Dingess/Hartman v. Nicholson.  The veteran was provided 
notice of the regulations for assigning the effective dates 
of the awards for service connection and a TDIU in the April 
2005 statement of the case and he has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.   
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Recognition is also given to the fact that complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, there are VA records of file.  He was afforded 
VA examinations.  

The Board notes that the veteran submitted a copy of a 
decision from the Social Security Administration (SSA) 
showing that he had been awarded disabilities benefits in 
June 1993, and that the records considered by the SSA in 
making its decision are not of record.  The normal course of 
action would be to remand the matter to obtain these records.  
See 38 C.F.R. § 3.159(c)(2) (the duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records).  

However, the Board finds that there would be no useful 
purpose in obtaining the records from SSA.  SSA regulations 
and administrative decisions, including its factual 
conclusions regarding the date on which the veteran became 
unable to work, are not binding on VA or the Board.  Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, 
discussion presented below establishes that the earliest 
effective date for the veteran's claimed disabilities and 
total disability evaluation based on individual 
unemployability was August 21, 2000.  Treatment records from 
SSA dated almost 15 years ago would not alter this 
determination.  Since there had not been a prior allowance, 
or disallowance of a formal claim for compensation for the 
reason that the service-connected disability was not 
compensable in degree, VA or private records could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (38 C.F.R. 
§ 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  


Earlier Effective Dates

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2).  In Harper v. Brown, 10 Vet. App. 125 
(1997), it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase), and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  The Court further noted that the 
phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.



PTSD

Service connection for anxiety neurosis was denied in 
February 1980.  The basis of the denial was that there was no 
evidence of a chronic psychiatric condition in service.  
Reference was made to an April 1976 evaluation report from 
the Brockton VA Medical Center (VAMC) that had diagnosed the 
veteran as having an anxiety disorder and alcoholism.  The 
report contained no discussion with respect to the veteran's 
active service.  Notice of the decision was mailed to the 
veteran in March 1980.  The veteran did not appeal the 
decision.  The February 1980 rating decision therefore became 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

Thereafter, in a statement received in April 1985, the 
veteran filed a claim for service connection for PTSD.  He 
indicated that he had received psychiatric treatment at the 
Brockton VAMC in 1976.  He said he strongly believed that he 
suffered from PTSD.  He asked that he be scheduled for a VA 
examination to confirm the diagnosis.

In a letter dated in May 1985, the RO advised the veteran 
that his April 1985 application was essentially a duplicate 
of a claim he had previously filed.  The RO noted that 
service connection for "nerves" had been denied in March 
1980, and that the decision became final one year later.  The 
RO stated that the issue of service connection for nerves 
would remain final unless the veteran submitted new and 
material evidence.  In that regard, it further indicated that 
no further action would be taken on his April 1985 
application for benefits until new and material evidence was 
submitted.  The letter was sent to the veteran's address of 
record.  He did not respond within one year of the date of 
the May 1985 letter.

38 C.F.R. § 3.158 (1985), which is identical to the version 
currently in effect, states that where evidence requested in 
connection with an original claim, a claim for increase, or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be abandoned.  38 C.F.R. § 3.158 
(2006).  After the expiration of 1 year, further action will 
not be taken unless a new claim is received.  Id.  

The evidence of record shows that the veteran abandoned his 
April 1985 claim for benefits.  He was clearly advised that 
he needed to submit evidence in support of his claim for 
benefits.  However, as noted above, he failed to submit any 
additional evidence.  Indeed, the veteran did not respond to 
the May 1985 letter.  No correspondence was received from the 
veteran until September 1992, which was well beyond the 1-
year period he had to submit the requested evidence.  This 
failure to respond constituted an abandonment of the 
veteran's claim.  

Recognition is given to the fact that the diagnosis of PTSD 
(Diagnostic Code 9411) was added to the rating schedule 
effective April 11, 1980.  The veteran's April 1985 claim for 
service connection for PTSD was therefore a separate and 
distinct claim from his earlier claim for service connection 
for a nervous condition, which was the subject of the 
February 1980 final decision.  See VAOPGCPREC 26-97 (the 
addition of PTSD as a diagnostic entity in the schedule for 
rating mental disorders was a "liberalizing VA issue" for 
purposes of 38 C.F.R. § 3.114(a)).  The RO should have not 
requested new and material evidence.  Nevertheless, this 
error in procedure does not negate the fact that the veteran 
did not meet all of the eligibility criteria for the 
liberalized benefit at the time of his April 1985 claim.  
Id..  The only diagnosis of record was anxiety neurosis and 
alcoholism.  The veteran was not diagnosed as having PTSD 
until 2002; and, there is no competent evidence in the record 
that he had PTSD when he filed his claim in April 1985.  As a 
diagnosis of PTSD was necessary in order to support the 
veteran's claim for service connection for PTSD, the RO's 
request for evidence in its May 1985 letter was proper in the 
evidentiary development of the claim.  See 38 C.F.R. 
§ 3.304(f).  In other words, the veteran's failure to respond 
(submit evidence of a diagnosis of PTSD) within one year of 
the May 1985 RO letter would still be considered an 
abandonment of the claim.

There was also no duty to inform the veteran of his appellate 
rights with respect him abandoning his claim.  In Hurd v. 
West, 13 Vet. App. 449 (2000), the Court held that an 
appellant had abandoned his claim pursuant to 38 C.F.R. 
§ 3.158 when he failed to respond within one year, and that 
VA had no obligation to notify him of his appellate rights.  
Any assertion that the veteran was unaware of the abandonment 
provisions of 38 C.F.R. § 3.158, to include the 1 year that 
he had to respond to the RO's examination request, will not 
shield him from the rule because he was necessarily charged 
with knowledge of the regulation.  Morris v. Derwinski, 1 
Vet. App. 260 (1991) (abandonment pursuant to 38 C.F.R. § 
3.158(a) cannot be set aside or waived on grounds of alleged 
ignorance of regulatory requirements, citing Fed. Crop Ins. 
Corp v. Merrill, 332 U.S. 380, 384-85 (1947)).

In September 1992, the veteran filed a claim for nonservice-
connected pension benefits.  He indicated that he was 
currently undergoing treatment for the residuals of a heart 
attack, and that he also suffered from diabetes.  No 
reference was made to PTSD.  Similarly, the report of a 
November 1992 VA general medical examination was absent any 
findings pertaining to PTSD.

The next correspondence received from the veteran was on 
August 21, 2000, when he again raised a claim for service 
connection for PTSD.  The veteran's service personnel records 
show that he participated in the Vietnam Counteroffensive 
Phase V and VII and the Vietnam Tet 69 Counter Offensive.  A 
VA examination conducted in May 2002 showed a diagnosis of 
PTSD, which the examiner appeared to relate to the veteran's 
in-service wartime stressors.  In January 2003, the RO 
granted service connection for PTSD, assigning a 50 percent 
rating, effective from August 21, 2000.

As noted above, the Board finds that the veteran failed to 
appeal the February 1980 RO decision denying his claim for 
service connection for a nervous disorder, and this decision 
became final.  He also abandoned his claim for service 
connection for PTSD, which was filed in April 1985.  See 
38 C.F.R. § 3.158.  The veteran did not again file a claim 
for service connection for PTSD until August 21, 2000.  There 
was no claim to reopen between May 1985 and August 21, 2000.  
In light of the foregoing, the August 21, 2000, date of claim 
is the earliest possible date in determining an effective 
date in this case for the grant of service connection.

To the extent that the veteran argues that he was not 
provided notice of appellate rights and/or did not receive VA 
correspondence, all of the above mentioned letters were 
mailed to him at his current address of record at the time, 
and were not returned by the postal service as undeliverable.  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the veteran received the VA 
correspondence mailed to him.  


Diabetes mellitus with peripheral neuropathy

Prior to determining the merits of this portion of the 
veteran's appeal, it is beneficial to discuss a series of 
court decisions that the RO relied upon in establishing the 
effective date of August 21, 2000, for the grant of service 
connection for diabetes mellitus with peripheral neuropathy.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994, was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

In the case now before the Board, the evidence shows that the 
veteran's initial claim of service connection for diabetes 
mellitus as secondary to exposure to Agent Orange was 
received at the RO on August 21, 2000.  

Prior to that date, in September 1992, the veteran filed a 
claim for nonservice- connected pension benefits.  He stated 
that, "I wish to be considered for VA N/SC Pens."  In the 
letter, he listed his health problems to include heart 
trouble and diabetes.  Under 38 C.F.R. § 3.151(a), a claim 
for pension may be considered to be a claim for compensation.  
The language of the regulation is permissive rather than 
mandatory, thus giving VA adjudicators discretion to 
determine whether acceptance of a pension claim as a 
compensation claim is warranted in any particular case.  
Here, the veteran did not indicate an intent to apply for 
service connection for diabetes.  Rather, he clearly stated 
that the intent of the communication was to obtain 
nonservice-connected pension benefits.  He was not expressing 
an intent to seek service connection for diabetes, but rather 
listing the disabilities he felt should be considered in his 
pension claim.  While VA must interpret submissions broadly, 
VA is not required to predict what the veteran's intent may 
be when such intent is not expressed or implied.  For this 
reason, the Board does not construe the veteran's September 
1992 statement as an earlier claim of service connection for 
diabetes mellitus.  38 C.F.R. § 3.155; Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

In its January 2003 decision, the RO granted service 
connection for diabetes mellitus and assigned an original 
effective date of May 8, 2001.  As discussed above, the 
relevant regulation (38 C.F.R. §3.309(e)) was revised in May 
2001 to include diabetes mellitus in the list of diseases to 
which the presumption of service connection applies for 
veterans who were exposed to Agent Orange while in service.  
See Disease Associated with Exposure to Certain Herbicide 
Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) 
(codified at 38 C.F.R. § 3.309(e) (2004)).  The RO appears to 
have used the "date entitlement arose" rationale in 
assigning the May 8, 2001, effective date.  However, based on 
the holdings in the Nehmer decisions discussed above, the RO 
ultimately established an effective date of August 21, 2000, 
for the grant of service connection, which is the date of the 
veteran's original claim for service connection for the 
disease.  For the reasons discussed above, there is no basis 
for the award of an effective date earlier than August 21, 
2000.

Ischemic heart disease

On August 21, 2000, the veteran filed a claim for service 
connection for diabetes mellitus and a heart condition as 
secondary to Agent Orange exposure.  A VA examination 
conducted in May 2002 diagnosed the veteran as having 
diabetes mellitus, hypertension, and ischemic heart disease.  
The examiner stated that it was equally likely as not that 
his hypertension was "secondary" to his diabetes mellitus.  
He went on to say that there was also involvement of the 
heart in the form of ischemic heart disease.  Based on these 
findings, the RO issued a decision in January 2003 that 
granted service connection for ischemic heart disease as 
being secondary to the veteran's service-connected diabetes 
mellitus.  An effective date of May 8, 2001, was initially 
assigned.  The effective date was subsequently revised to 
August 21, 2000, when the RO amended the effective date for 
the veteran's award of service connection for diabetes 
mellitus to August 21, 2000.

The effective date of an award of service connection is the 
date entitlement arose, or the date of claim whichever is 
later.  38 C.F.R. § 3.400.  Acknowledgement must be given to 
the fact that service connection for ischemic heart disease 
was granted on a secondary basis.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  38 C.F.R. § 3.310(a) 
(2006); Allen v Brown, 7 Vet. App. 439 (1995) (en banc).  As 
service connection for the underlying disability (diabetes 
mellitus) was made effective from August 21, 2000, service 
connection for ischemic heart disease could be no earlier 
than that date.  The appeal must be terminated or denied as a 
matter of law because service connection had not been 
established for diabetes mellitus prior to August 21, 2000.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Even so, the Board notes that the award of service 
connection for ischemic heart disease was made the date of 
claim (August 21, 2000), and that there is no evidence that 
the veteran filed a claim for service connection for a heart 
condition prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  
As discussed above, the September 1992 claim was for 
nonservice-connected pension benefits.  The veteran did not 
indicate an intent to apply for service connection for heart 
disease at that time.  



TDIU

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 38 
U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel (OGC) 
explored the legislative history of 38 U.S.C.A. § 5110(b)(2) 
and noted that this provision was added in order to permit 
retroactive payment of increased compensation from the date 
of the increase in disability up to one year, when that date 
is ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to VA's receipt of the claim, and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." 38 C.F.R. § 3.155(a).  Once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or uniformed services will be accepted as an informal claim 
for increased benefits or an informal claim to reopen. 38 
C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2006).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2006).

The veteran filed a claim for service connection for nervous 
condition in November 1979.  He also indicated that he was 
unable to work due to the nervous disorder.  Nevertheless, as 
discussed above, the record reflects that service connection 
for a nervous condition was denied in February 1980, and that 
the veteran failed to appeal that decision.  For reasons 
given below, any inferred claim for a total disability 
evaluation based on individual unemployability was rendered 
moot.

The RO received a claim for nonservice-connected pension 
benefits in September 1992, where the veteran listed his 
health problems to include heart trouble and diabetes.  He 
also indicated that these disabilities had rendered him 
unable to pursue gainful employment.  Considering the 
findings of a November 1992 VA examination, the RO issued a 
rating decision in December 1992 that denied the claim for 
nonservice-connected pension benefits.  The RO found that it 
was not likely that his nonservice-connected heart condition 
rendered him permanently incapable of acquiring or retaining 
gainful employment.  The claim was denied again August 1993.  
The veteran was not service connected for any disabilities at 
either time.  

On August 21, 2000, the RO received the veteran's claim for 
service connection for PTSD, diabetes mellitus, and a heart 
condition.  By a rating action dated in January 2001, the RO 
granted service connection for ischemic heart disease, 
evaluated as 60 percent disabling; PTSD, evaluated as 50 
percent disabling; diabetes mellitus, evaluated as 40 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
and, peripheral neuropathy of the upper and lower 
extremities, evaluated as noncompensable.  As discussed 
above, the awards of service connection for PTSD and 
hypertension were made effective from August 21, 2000, and 
the awards for service connection ischemic heart disease, 
diabetes mellitus, and peripheral neuropathy were made 
effective from May 8, 2001.  There veteran therefore had a 
combined disability evaluation of 60 percent from August 21, 
2000, and 90 percent from May 8, 2001.

The veteran filed a formal claim, i.e., an application for a 
total disability evaluation based on individual 
unemployability (VA Form 21-8940), on February 7, 2003.  He 
indicated that he had last worked in 1989.  The RO issued a 
decision in January 2003 that granted a total disability 
evaluation based on individual unemployability.  The RO 
assigned May 8, 2001, as the effective date of the award, 
which it stated was the date when the veteran's combined 
evaluation met the schedular criteria for a total disability 
evaluation based on individual unemployability.  Thereafter, 
when the effective date of the award for service connection 
for diabetes mellitus, ischemic heart disease, and peripheral 
neuropathy was revised to August 21, 2000, the RO's April 
2005 rating decision also assigned an effective date of 
August 21, 2000 for the grant of a total disability 
evaluation based on individual unemployability.

The veteran appealed the assignment of the effective date.  
At the very least, he argues that the award of a total 
disability evaluation based on individual unemployability 
should have been made effective from the date that the SSA 
determined that his disabilities had rendered him 
unemployable.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when 
an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The Board acknowledges that there was evidence that the 
veteran was unemployed at the time he filed his claim for 
nonservice-connected pension benefits in September 1992.  
Records from SSA establish that SSA disability benefits were 
awarded from October 15, 1990, on the finding that the 
veteran's psychiatric problems, heart disability, and 
diabetes mellitus combined to make him unemployable.  
Nevertheless, even if his September 1992 claim for 
nonservice- connected pension benefits could be construed as 
a claim for total disability evaluation based on individual 
unemployability, the fact remains that service connection was 
not in effect for any disability until August 21, 2000.  
Consideration of a claim for total disability evaluation 
based on individual unemployability prior to that time would 
have been fruitless.  Indeed, such a consideration would have 
been out of step with the procedural posture of the claims 
adjudication process.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
Federal Circuit held that because the veteran's first (notice 
of disagreement) NOD concerned the "logically up-stream 
element of service connectedness, the appeal could not 
concern the logically downstream element of the compensation 
level."  The Federal Circuit 




further held that a second timely NOD as to the evaluation 
assigned is necessary to confer jurisdiction over the issue 
of entitlement to an increased evaluation.  In this regard, 
the Court held that in light of Grantham, an award of service 
connection consists of a full award of benefits on the appeal 
initiated by the NOD on that issue, and that the decision as 
to the "compensation level," or rating, and effective-date 
elements or issues, requires a separate NOD in order for them 
to be placed in appellate status.  Holland v. Gober, 10 Vet. 
App. 433,435-36 (1997) (per curiam).

Consequently, the Board concludes that the facts of this case 
are distinguishable from both Norris and Roberson.  An 
informal or inferred claim for a total disability evaluation 
based on individual unemployability could not exist prior to 
establishing the up-stream issue of service connection.  Put 
another way, VA's responsibility to consider a claim 
individual unemployability is only effectuated when service 
connection has been established and the necessary rating 
criteria have been met.  The Board therefore finds that the 
earliest date to establish the award of a total disability 
evaluation based on individual unemployability to be August 
21, 2000, which was the date when the veteran met all the 
criteria necessary to establish such a claim.

In conclusion, the Board finds that the necessary criteria 
for a total rating based on individual unemployability due to 
a service-connected disability were not met until August 21, 
2000, and the evidence of record did not factually show that 
the veteran was in receipt of service connected benefits to 
warrant consideration of a total rating based on individual 
unemployability occurred prior to that time.  Therefore, 
pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) can only provide for the assigning effective date 
of August 21, 2000, and no earlier, in this 


case.  VA is bound under the controlling statute and 
regulations, which provides no basis for the award of an 
effective date earlier than August 21, 2000.  


ORDER

Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for diabetes 
mellitus, Type II, with peripheral neuropathy of the upper 
and lower extremities is denied.

Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection for ischemic heart 
disease is denied.

Entitlement to an effective date earlier than August 21, 
2000, for the grant of a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


